Per Curiam,
The wife of the testator took an absolute third interest in his estate, for she survived him. His testamentary disposition of his entire estate was clearly contingent upon her dying in his lifetime, and, as that contingency did not occur, the correct conclusion of the learned president judge of the court below was that the disposition fell and intestacy followed as to two-thirds of his estate. The plaintiffs having acquired two-thirds of the property involved in this proceeding by descent from their father, and the other third as heirs of their mother, who died intestate, the title which they tendered to the appellant is good, and the judgment is affirmed.